Name: Commission Implementing Decision (EU) 2016/2219 of 8 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2016) 8436) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  economic geography;  agricultural policy
 Date Published: 2016-12-09

 9.12.2016 EN Official Journal of the European Union L 334/52 COMMISSION IMPLEMENTING DECISION (EU) 2016/2219 of 8 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2016) 8436) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/2122 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings in Denmark, Germany, Hungary, the Netherlands, Austria and Sweden (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decisions (EU) 2016/2122 provides that the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (3) Since the date of adoption of Implementing Decisions (EU) 2016/2122, Germany and the Netherlands have notified the Commission of further outbreaks of avian influenza of subtype H5N8 in holdings outside the areas listed in the Annex to that Implementing Decisions and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those new outbreaks. (4) In addition, since the date of adoption of Implementing Decision (EU) 2016/2122, Hungary has also notified the Commission of several further outbreaks of highly pathogenic avian influenza of subtype H5N8 on its territory. Taking into account the epidemiological situation in Hungary, it is necessary to extend the areas that that Member State has established as protection and surveillance zones in accordance with Directive 2005/94/EC. (5) Furthermore, since the date of adoption of Implementing Decision (EU) 2016/2122, France and Poland have notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings on their territory where poultry are kept and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. (6) In all cases, the Commission has examined the measures taken by the Germany, France, Hungary, the Netherlands and Poland in accordance with Directive 2005/94/EC and has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Germany, Hungary and the Netherlands, the new protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. Therefore, the areas listed for those Member States in the Annex to Implementing Decision (EU) 2016/2122 should be amended. (8) In addition, it is also necessary to rapidly describe at Union level, in collaboration with France and Poland, the protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2016/2122 should therefore be further amended in order to include the areas established in France and Poland as protection and surveillance zones in accordance with that Directive. (9) Accordingly, the Annex to Implementing Decision (EU) 2016/2122 should be amended to update regionalisation at Union level to include the new protection and surveillance zones and the duration of the restrictions applicable therein. (10) Implementing Decision (EU) 2016/2122 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/2122 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the the Member States. Done at Brussels, 8 December 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 329, 3.12.2016, p. 75). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX The Annex to Implementing Decision (EU) 2016/2122 is amended as follows: (1) Part A is amended as follows: (a) the entry for Germany is replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC In der Gemeinde Neukloster die Ortsteile  Neuhof  Nevern  Neukloster (davon nur betroffen die StraÃ en FeldstraÃ e beginnend ab Einfahrt BlumenstraÃ e Richtung Neuhof, BlumenstraÃ e, HopfenbachstraÃ e, Wiesenweg, Hechtskuhl, GÃ ¤nsekuhl, Pernieker StraÃ e in Richtung Perniek ab Ausfahrt HopfenbachstraÃ e) 21.12.2016 In der Gemeinde Glasin die Ortsteile  Perniek  Pinnowhof 21.12.2016 In der Gemeinde ZÃ ¼sow die Ortsteile  ZÃ ¼sow  Tollow 21.12.2016 In der Gemeinde Quedlinburg die Ortsteile  Quarmbeck  Bad Suderode  Gernrode 19.12.2016 In der Gemeinde Ballenstedt der Ortsteil  Ortsteil Rieder 19.12.2016 In der Gemeinde Thale die Ortsteile  Ortsteil Neinstedt  Ortsteil Stecklenberg 19.12.2016 Stadt UeckermÃ ¼nde 17.12.2016 Gemeinde Grambin 17.12.2016 In der Gemeinde Liepgarten der Ortsteil  Liepgarten 17.12.2016 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  GroÃ  Karrendorf  Kowall 12.12.2016 In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshof  GroÃ  Kieshof Ausbau  Klein Kieshof 12.12.2016 In der Gemeinde Neuenkirchen der Ortsteil  Oldenhagen 12.12.2016 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Karbow  Lodmannshagen 12.12.2016 In der Gemeinde Kemnitz der Ortsteil  Rappenhagen 12.12.2016 In der Gemeinde Katzow der Ortsteil  KÃ ¼hlenhagen 12.12.2016 In der Gemeinde Kenz-KÃ ¼strow die Ortsteile  Dabitz  KÃ ¼strow  Zipke 10.12.2016 Stadt Barth einschlieÃ lich Ortsteile  Tannenheim  GlÃ ¶witz ohne Ortsteil Planitz 10.12.2016 In der Gemeinde Sundhagen der Ortsteil  Jager 12.12.2016 In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 10.12.2016 In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 10.12.2016 In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 10.12.2016 In der Gemeinde Demen der Ort und die Ortsteile  Demen  Kobande  Venzkow 17.12.2016 Landkreis Cloppenburg Gemeinde BarÃ el Ortsteil HarkebrÃ ¼gge Vom Schnittpunkt Bahnlinie/Ã ¶stliche Gemeindegrenze BarÃ el entlang der Gemeindegrenze in sÃ ¼dlicher Richtung bis zur BismarckstraÃ e, entlang dieser in westlicher Richtung bis zur DorfstraÃ e in HarkebrÃ ¼gge, entlang der DorfstraÃ e in sÃ ¼dlicher Richtung bis zur GlittenbergstraÃ e, entlang dieser in westlicher Richtung, dann entlang KreisstraÃ e, StraÃ e Am Scharrelerdamm und entlang der westlichen Gemeindegrenze nach Norden bis zur Bahnlinie in Elisabethfehn und von dort entlang der Bahnlinie in Ã ¶stlicher Richtung bis zum Ausgangspunkt Bahnlinie/Ã ¶stliche Gemeindegrenze 15.12.2016 Landkreis Ammerland Gemeinde Edewecht Schnittpunkt Kreisgrenze/KortemoorstraÃ e, KortemoorstraÃ e, HÃ ¼bscher Berg, Lohorster StraÃ e, Wittenberger StraÃ e, Edewechter StraÃ e, Rothenmethen, KanalstraÃ e, Am VoÃ barg, Wirtschaftweg zwischen Am VoÃ barg  und Am Jagen , Am Jagen, Edewechter StraÃ e, Ocholter StraÃ e, Nordloher StraÃ e, Bahnlinie Richtung BarÃ el bis Kreisgrenze, entlang der Kreisgrenze in sÃ ¼dÃ ¶stliche Richtung bis zum Schnittpunkt Kreisgrenze/KortemoorstraÃ e 15.12.2016 (b) the following entry for France is inserted between the entry for Germany and the entry for Hungary: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les municipalitÃ ©s suivantes dans les dÃ ©partements du Tarn, du Tarn et Garonne et de l'Aveyron: SAINT-BENOIT-DE-CARMAUX, TREVIEN, SAINT-MARCEL-CAMPES, ALMAYRAC, COMBEFA, MOUZIEYS-PANENS, SAINT-MARTIN-LAGUEPIE, CORDES-SUR-CIEL, VIRAC, SALLES, LACAPELLE-SEGALAR, CARMAUX, BOURNAZEL, SAINTE-GEMME, MONESTIES, LABASTIDE-GABAUSSE, LE SEGUR, LAPARROUQUIAL 2.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques et des Hautes PyrÃ ©nÃ ©es: GER et IBOS 2.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Lot-et-Garonne: MONBAHUS, MONVIEL, SEGALAS 2.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers: EAUZE, LAURAET, BEAUMONT, MOUCHAN, MONLEZUN et PALLANNE 2.1.2017 (c) the entries for Hungary and the Netherlands are replaced by the following: Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1 km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 26.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t Ã ©s Kiskunmajsa jÃ ¡rÃ ¡sÃ ¡nak az N46.682422 Ã ©s az E19.638406, Ã ©s az N46.685278 Ã ©s az E19.64, valamint az N46,689837 Ã ©s az E19,674396 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ Bugac (Bugac-AlsÃ ³monostor nÃ ©lkÃ ¼l) Ã ©s MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 23.12.2016 BÃ ¡cs-Kiskun megye Kiskunhalas jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, N46.229847 Ã ©s az E19.619350 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes beÃ ©pÃ ­tett terÃ ¼lete 11.12.2016 CsongrÃ ¡d megye MÃ ³rahalom jÃ ¡rÃ ¡sÃ ¡nak az N46.342763 Ã ©s az E19.886990, valamint az N46,3632 Ã ©s az E19,8754 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 21.12.2016 JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rton jÃ ¡rÃ ¡sÃ ¡nak az N46.8926211 Ã ©s az E20.367360, valamint az N46.896193 Ã ©s az E20.388287 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Ã csÃ ¶d telepÃ ¼lÃ ©s teljes beÃ ©pÃ ­tett terÃ ¼lete 16.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡za jÃ ¡rÃ ¡sÃ ¡nak az N46,665317 Ã ©s az E19,805388, Ã ©s az N46,794889 Ã ©s az E19,817377, valamint a 46,774805 Ã ©s az 19,795087 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 23.12.2016 BÃ ¡cs-Kiskun megye Kiskunmajsa jÃ ¡rÃ ¡sÃ ¡nak az N46,597614 Ã ©s az E19,804221 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 21.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡za Ã ©s KiskÃ rÃ ¶s jÃ ¡rÃ ¡sainak az N46,609325 Ã ©s az E19,471926; Ã ©s az N46,603027 Ã ©s az E19,478501; Ã ©s az N46,634476 Ã ©s az E19,527839 Ã ©s az N46,622625; Ã ©s az E19,537204 Ã ©s az N46,597614, valamint az E19,804221 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 21.12.2016 BÃ ©kÃ ©s megye Sarkad jÃ ¡rÃ ¡sÃ ¡nak az N46,951822 Ã ©s az E21,603480 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 23.12.2016 CsongrÃ ¡d megye Szentes jÃ ¡rÃ ¡sÃ ¡nak az N46,682909,Ã ©s az E20,33426 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 24.12.2016 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi Ã ©s BÃ ©kÃ ©csabai jÃ ¡rÃ ¡sÃ ¡nak az N46,599129 Ã ©s az E21,02752, Ã ©s az N46,595641 Ã ©s az E21,028533, valamint az N46,54682222 Ã ©s az E20,8927 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 27.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s CsongrÃ ¡d megye Kisteleki jÃ ¡rÃ ¡sÃ ¡nak az N46,544052 Ã ©s az E19,968252 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 25.12.2016 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Biddinghuizen I  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309)  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg (N708)  Bremerbergweg (N708) volgen in noodwestelijke richting overgaand in Oldebroekerweg tot aan Swifterweg (N710)  Swifterweg (N710)volgen in noordelijke richtingtot aan Hoge Vaart (water) 18.12.2016 Biddinghuizen II  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olsterweg.  Olsterweg volgen in zuidwestelijke richting tot aan Olderbroekerweg N709  Olderbroekerweg N709 volgen in zuidoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Strandgaperweg  Strandgaperweg volgen in noodwestelijke vervolgens in oostelijke richting en vervolgens weer in noordwestelijke richting tot aan Mosseltocht  Van Mosseltocht in noordwestelijke richting over betonpad tot aan Mosselweg  Mosselweg overstekend via betonpad tot aan Kokkeltocht  Van Kokkeltocht in noordwestelijke richting via betonpad tot aan Kokkelweg  Van Kokkelweg via betonpad in noodwestelijke richting tot aan Hoge vaart (water)  Hoge Vaart volgen in noordoostelijke richting tot aan Swifterweg (N710) 22.12.2016 Biddinghuizen III  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olstertocht  Olstertocht volgen in noordoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg  Oldebroekerweg volgen in noordwestelijke richting tot aan Baan  Baan volgen in westelijke richting overgaand in Swifterweg (N710)  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (Water) 23.12.2016 (d) the following entry for Poland is inserted between the entry for Austria and the entry for Sweden: Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Obszar ograniczony: 1) od pÃ ³Ã nocy i wschodu: W Gorzowie Wielkopolskim od skrzyÃ ¼owania ulicy Siedlickiej i StraÃ ¼ackiej, przez skrzyÃ ¼owanie ulic Ã wietlanej z ulicÃ KasztanowÃ do przeciÃcia prostopadle rÃ ³wnolegÃ ych ulic Olchowej i Nowej w Osiedlu PoznaÃ skim, nastÃpnie przeciÃcia na wschodzie ulicy Brzozowej i dalej w kierunku poÃ udniowym do przeciÃcia z szosÃ E 65 wychodzÃ cÃ z Deszczna na Brzozowiec w odlegÃ oÃ ci 3 km od Deszczna. 2) od poÃ udnia: Od przeciÃcia z drogÃ E 65 w kierunku poÃ udniowym na miejscowoÃ Ã  Glinik obejmujÃ c od poÃ udnia caÃ oÃ Ã  tej miejscowoÃ ci. NastÃpnie w kierunku zachodnim do przeciÃcia z szosÃ z miejscowoÃ ci Maszewo do miejscowoÃ ci Krasowiec w odlegÃ oÃ ci 3 km od Maszewa. 3) od zachodu: Od przeciÃcia drogi z Maszewa do Krasowca dalej w kierunku pÃ ³Ã nocnym obejmujÃ c od zachodu miejscowoÃ Ã  Karnin, w kierunku Gorzowa Wielkopolskiego. przecinajÃ c drogÃ krajowÃ S 3, do skrzyÃ ¼owania ulicy Siedlickiej i StraÃ ¼ackiej w Gorzowie Wielkopolskim. Obszar obejmuje nastÃpujÃ ce miejscowoÃ ci:  GorzÃ ³w Wielkopolski w czÃÃ ci poÃ oÃ ¼onej na poÃ udnie od rzeki Warty, w obrÃbie ulic: Siedlickiej, StraÃ ¼ackiej, Ã wietlanej, Nowej, Brzozowej, SkwierzyÃ skiej, Wietrznej i ulic je Ã Ã czÃ cych;  W gminie Deszczno miejscowoÃ ci: Karnin, Deszczno, Maszewo, Glinik. 25.12.2016 (2) Part B is amended as follows: (a) the entry for Germany is replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Kreis Schleswig-Flensburg: Entlang der Ã ¤uÃ eren Gemeindegrenze Schleswig, weiter auf Ã ¤uÃ ere Gemeindegrenze LÃ ¼rschau, weiter auf Ã ¤uÃ ere Gemeindegrenze Idstedt, weiter auf Ã ¤uÃ ere Gemeindegrenze Stolk, weiter auf Ã ¤uÃ ere Gemeindegrenze Klappholz, weiter auf Ã ¤uÃ ere Gemeindegrenze Havetoft, weiter auf obere Gemeindegrenze Mittelangeln, weiter auf obere Gemeindegrenze Mohrkirch, weiter auf Ã ¤uÃ ere Gemeindegrenze Saustrup, weiter auf Ã ¤uÃ ere Gemeindegrenze Wagersrott, weiter auf Ã ¤uÃ ere Gemeindegrenze Dollrottfeld, weiter auf Ã ¤uÃ ere Gemeindegrenze Boren bis zur Kreisgrenze, an der Kreisgrenze entlang bis 14.12.2016 Kreis Rendsburg-EckernfÃ ¶rde: Gemeinde Kosel: gesamtes Gemeindegebiet. Gemeinde Rieseby Amtsgrenze Rieseby, sÃ ¼dlich weiter Amtsgrenze Kosel entlang bis Kreisgrenze 14.12.2016 Kreis Schleswig-Flensburg: SÃ ¼dlich an der Gemeindegrenze Borwedel entlang, weiter auf unterer Gemeindegrenze Fahrdorf bis zur Gemeindegrenze Schleswig 14.12.2016 Stadt LÃ ¼beck: Von der Kreisgrenze Ã ¼ber den Wasserweg durch den Petroleumhafen, weiter durch die Trave, VerlÃ ¤ngerung des Sandbergs, die B75 queren Richtung Heiligen-Geist Kamp, weiter Ã ¼ber die ArnimstraÃ e und EdelsteinstraÃ e, Ã ¼ber Heiweg Richtung Wesloer Tannen bzw. Brandenbaumer Tannen, die Landesgrenze entlang, die LandstraÃ e Ã ¼berqueren, am Wasser entlang bis zur Kreisgrenze zu Ostholstein, die Kreisgrenze entlang zum Petroleumhafen 14.12.2016 Kreis Ostholstein: Die Gemeinden Ratekau, Bad Schwartau und Timmendorfer Strand sowie der nachfolgend beschriebene Bereich der Gemeinde Scharbeutz: Dem StraÃ enverlauf der L 102 ab der StraÃ e BÃ ¶velstredder folgend bis zur B76, der BundestraÃ e bis zur Wasserlinie folgend, weiter bis zur Gemeindegrenze Timmendorfer Strand 14.12.2016 Die Gemeinde Kirch Mulsow gesamt 30.12.2016 In der Gemeinde JÃ ¼rgenshagen die Ortsteile  Klein Sein  Moltenow  Klein Gnemern  Ulrikenhof 30.12.2016 In der Gemeinde Bernitt die Ortsteile  Glambeck  Jabelitz  GÃ ¶llin  KÃ ¤terhagen  Neu KÃ ¤terhagen  Hermannshagen 30.12.2016 In der Gemeinde Cariner Land der Ortsteil  Klein Mulsow 30.12.2016 In der Gemeinde Jesendorf die Ortsteile  BÃ ¼schow  Neperstorf 30.12.2016 In der Gemeinde Warin die Ortsteile  Allwardtshof  Mankmoos  Neu Pennewitt  Pennewitt 30.12.2016 In der Gemeinde Benz die Ortsteile  Benz  Gamehl  Goldebee  Kalsow  Warkstorf 30.12.2016 In der Gemeinde LÃ ¼bow der Ortsteil  Levetzow 30.12.2016 In der Gemeinde Hornstorf die Ortsteile  Hornstorf  Kritzow  Rohlstorf  RÃ ¼ggow 30.12.2016 In der Gemeinde Neuburg die Ortsteile  HagebÃ ¶k  Ilow  Kartlow  Lischow  Madsow  Nantrow  Neu Farpen  Neu Nantrow  Neuburg  Neuendorf  Steinhausen  Tatow  Vogelsang  Zarnekow 30.12.2016 In der Gemeinde Neukloster die Ortsteile  Neukloster  RÃ ¼gkamp  Ravensruh  Sellin 30.12.2016 In der Gemeinde LÃ ¼bberstorf die Ortsteile  LÃ ¼bberstorf  LÃ ¼dersdorf  NeumÃ ¼hle 30.12.2016 In der Gemeinde Glasin die Ortsteile  Babst  Glasin  GroÃ  Tessin  Poischendorf  StrameuÃ   Warnkenhagen 30.12.2016 In der Gemeinde Passe die Ortsteile  Alt Poorstorf  Goldberg  HÃ ¶ltingsdorf  Neu Poorstorf  Passee  TÃ ¼zen 30.12.2016 In der Gemeinde ZÃ ¼sow die Ortsteile  BÃ ¤belin  Teplitz  Wakendorf 30.12.2016 In der Gemeinde Neukloster die Ortsteile  Neuhof  Nevern  Neukloster (davon nur betroffen die StraÃ en FeldstraÃ e beginnend ab Einfahrt BlumenstraÃ e Richtung Neuhof, BlumenstraÃ e, HopfenbachstraÃ e, Wiesenweg, Hechtskuhl, GÃ ¤nsekuhl, Pernieker StraÃ e in Richtung Perniek ab Ausfahrt HopfenbachstraÃ e) 22.12.2016 to 30.12.2016 In der Gemeinde Glasin die Ortsteile  Perniek  Pinnowhof 22.12.2016 to 30.12.2016 In der Gemeinde ZÃ ¼sow die Ortsteile  ZÃ ¼sow  Tollow 22.12.2016 to 30.12.2016 Gemeinde Ditfurt 28.12.2016 In der Stadt Quedlinburg die Ortsteile  Gersdorfer Burg  Morgenrot  MÃ ¼nchenhof  Quarmbeck 28.12.2016 In der Stadt Ballenstedt die Ortsteile  Asmusstedt  Badeborn  Opperode  Radisleben  Rieder 28.12.2016 In der Stadt Harzgerode die Ortsteile  HÃ ¤nichen  MÃ ¤gdesprung 28.12.2016 In der Gemeinde Blankenburg die Orte und Ortsteile  Timmenrode  Wienrode 28.12.2016 In der Stadt Thale die Ortsteile  Friedrichsbrunn  Neinstedt  Warnstedt  Weddersleben  Westerhausen 28.12.2016 In der Gemeinde Selmsdorf die Orte und Ortsteile  Hof Selmsdorf  Selmsdorf  Lauen  SÃ ¼lsdorf  Teschow  Zarnewanz 14.12.2016 In der Gemeinde LÃ ¼dersdorf der Ort  Palingen 14.12.2016 In der Gemeinde SchÃ ¶nberg der Ort  Kleinfeld 14.12.2016 In der Gemeinde Dassow die Orte und Ortsteile  Barendorf  Benckendorf 14.12.2016 In der Stadt Torgelow der Ortsteil  Torgelow-HollÃ ¤nderei 26.12.2016 In der Stadt Eggesin mit dem Ortsteil  Hoppenwalde sowie den Wohnsiedlungen  Eggesiner Teerofen  Gumnitz (Gumnitz Holl und Klein Gumnitz)  Karpin 26.12.2016 In der Stadt UeckermÃ ¼nde die Ortsteile  Bellin  Berndshof 26.12.2016 Gemeinde MÃ ¶nkebude 26.12.2016 Gemeinde Leopoldshagen 26.12.2016 Gemeinde Meiersberg 26.12.2016 In der Gemeinde Liepgarten die Ortsteile  JÃ ¤dkemÃ ¼hl  Starkenloch 26.12.2016 In der Gemeinde Luckow die Ortsteile  Luckow  Christiansberg 26.12.2016 Gemeinde Vogelsang-Warsin 26.12.2016 In der Gemeinde LÃ ¼bs die Ortsteile  LÃ ¼bs  Annenhof  Millnitz 26.12.2016 In der Gemeinde Ferdinandshof die Ortsteile  Blumenthal  Louisenhof  Sprengersfelde 26.12.2016 Die Stadt Wolgast und die Ortsteile  Buddenhagen  Hohendorf  Pritzier  Schlaense  Tannenkamp 21.12.2016 In der Hansestadt Greifswald die Stadtteile  Fettenvorstadt  Fleischervorstadt  Industriegebiet  Innenstadt  NÃ ¶rdliche MÃ ¼hlenvorstadt  Obstbaumsiedlung  Ostseeviertel  SchÃ ¶nwalde II  Stadtrandsiedlung  Steinbeckervorstadt  sÃ ¼dliche MÃ ¼hlenstadt 21.12.2016 In der Hansestadt Greifswald die Stadtteile  SchÃ ¶nwalde I  SÃ ¼dstadt 21.12.2016 In der Hansestadt Greifswald die Stadtteile  Friedrichshagen  Ladebow  Insel Koos  Ostseeviertel  Riems  Wieck  Eldena 21.12.2016 In der Gemeinde GroÃ  Kiesow die Ortsteile  Kessin  Krebsow  Schlagtow  Schlagtow Meierei 21.12.2016 In der Gemeinde Karlsburg die Ortsteile  Moeckow  Zarnekow 21.12.2016 In der Gemeinde LÃ ¼hmannsdorf die Ortsteile  LÃ ¼hmannsdorf  BrÃ ¼ssow  Giesekenhagen  Jagdkrug 21.12.2016 In der Gemeinde Wrangelsburg die Ortsteile  Wrangelsburg  Gladrow 21.12.2016 In der Gemeinde ZÃ ¼ssow der Ortsteil  ZÃ ¼ssow 21.12.2016 In der Gemeinde Neuenkirchen die Ortsteile  Neuenkirchen  Oldenhagen  Wampen 21.12.2016 In der Gemeinde Wackerow die Ortsteile  Wackerow  Dreizehnhausen  GroÃ  Petershagen  Immenhorst  Jarmshagen  Klein Petershagen  Steffenshagen 21.12.2016 In der Gemeinde Hinrichshagen die Ortsteile  Hinrichshagen  Feldsiedlung  Heimsiedlung  Chausseesiedlung  Hinrichshagen Hof I und II  Neu Ungnade 21.12.2016 In der Gemeinde Mesekenhagen der Ortsteil  Broock 21.12.2016 In der Gemeinde Levenhagen die Ortsteile  Levenhagen  Alt Ungnade  Boltenhagen  Heilgeisthof 21.12.2016 In der Gemeinde Diedrichshagen die Ortsteile  Diedrichshagen  Guest 21.12.2016 In der Gemeinde BrÃ ¼nzow die Ortsteile  BrÃ ¼nzow  Klein Ernsthof  KrÃ ¤pelin  Stielow  Stielow Siedlung  Vierow 21.12.2016 In der Gemeinde Hanshagen der Ortsteil  Hanshagen 21.12.2016 In der Gemeinde Katzow die Ortsteile  Katzow  Netzeband 21.12.2016 In der Gemeinde Kemnitz die Ortsteile  Kemnitz  Kemnitzerhagen  Kemnitz Meierei  Neuendorf  Neuendorf Ausbau  Rappenhagen 21.12.2016 In der Gemeinde Loissin die Ortsteile  Gahlkow  Ludwigsburg 21.12.2016 Gemeinde Lubmin gesamt 21.12.2016 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Loddmannshagen 21.12.2016 In der Gemeinde Rubenow die Ortsteile  Rubenow  GroÃ  Ernsthof  Latzow  Nieder Voddow  Nonnendorf  Rubenow Siedlung  Voddow 21.12.2016 In der Gemeinde Wusterhusen die Ortsteile  Wusterhusen  Gustebin  Pritzwald  Konerow  Stevelin 21.12.2016 Gemeinde Kenz-KÃ ¼strow ohne die im Sperrbezirk liegenden Ortsteile 20.12.2016 In der Gemeinde LÃ ¶bnitz die Ortsteile  Saatel  Redebas  LÃ ¶bnitz  Ausbau LÃ ¶bnitz 20.12.2016 In der Gemeinde Divitz-Spoldershagen die Ortsteile  Divitz  Frauendorf  Wobbelkow  Spoldershagen 20.12.2016 Stadt Barth: restliches Gebiet auÃ erhalb des Sperrbezirks 20.12.2016 In der Gemeinde Fuhlendorf die Ortsteile  Fuhlendorf  Bodstedt  Gut GlÃ ¼ck 20.12.2016 Gemeinde Pruchten gesamt 20.12.2016 Gemeinde Ostseebad Zingst gesamt 20.12.2016 In der Hansestadt Stralsund die Stadtteile  Voigdehagen  Andershof  Devin 22.12.2016 In der Gemeinde Wendorf die Ortsteile  Zitterpenningshagen  Teschenhagen 22.12.2016 Gemeinde Neu Bartelshagen gesamt 20.12.2016 Gemeinde GroÃ  Kordshagen gesamt 20.12.2016 In der Gemeinde Kummerow der Ortsteil  Kummerow-Heide 20.12.2016 Gemeinde GroÃ  Mohrdorf: GroÃ es Holz westlich von Kinnbackenhagen ohne Ortslage Kinnbackenhagen 20.12.2016 In der Gemeinde Altenpleen die Ortsteile  Nisdorf  GÃ ¼nz  Neuenpleen 20.12.2016 Gemeinde Velgast: Karniner Holz und Bussiner Holz nÃ ¶rdlich der Bahnschiene sowie Ortsteil Manschenhagen 20.12.2016 Gemeinde Karnin gesamt 20.12.2016 In der Stadt Grimmen die Ortsteile  Hohenwarth  Stoltenhagen 22.12.2016 In der Gemeinde Wittenhagen die Ortsteile  Glashagen  Kakernehl  Wittenhagen  Windebrak 22.12.2016 In der Gemeinde Elmenhorst die Ortsteile  Bookhagen  Elmenhorst  Neu Elmenhorst 22.12.2016 Gemeinde Zarrendorf gesamt 22.12.2016 In der Gemeinde SÃ ¼derholz die Ortsteile  Griebenow  Dreizehnhausen  Kreutzmannshagen 21.12.2016 In der Gemeinde SÃ ¼derholz die Ortsteile  Willershusen  WÃ ¼st Eldena  Willerswalde  Bartmannshagen 22.12.2016 In der Gemeinde Sundhagen alle nicht im Sperrbezirk befindlichen Ortsteile 22.12.2016 Gemeinde Lietzow gesamt 22.12.2016 Stadt Sassnitz: Gemeindegebiet auÃ erhalb des Sperrbezirkes 22.12.2016 Gemeinde Sagard gesamt 22.12.2016 In der Gemeinde Glowe die Ortsteile  Polchow  Bobbin  Spyker  Baldereck 22.12.2016 Gemeinde Seebad Lohme gesamt 22.12.2016 In der Gemeinde Garz/RÃ ¼gen  auf der Halbinsel Zudar ein Uferstreifen von 500 m Breite Ã ¶stlich von Glewitz zwischen FÃ ¤hranleger und Palmer Ort 21.12.2016 In der Gemeinde Garz/RÃ ¼gen der Ortsteil  Glewitz 22.12.2016 In der Gemeinde Gustow die Ortsteile  Prosnitz  Sissow 22.12.2016 In der Gemeinde Poseritz der Ortsteil  Venzvitz 22.12.2016 In der Gemeinde Ostseebad Binz der Ortsteil  Prora 22.12.2016 In der Gemeinde Gneven der Ortsteil  Vorbeck 26.12.2016 In der Gemeinde Langen BrÃ ¼tz der Orsteil  Kritzow 26.12.2016 In der Gemeinde Barnin die Orte, Ortsteile und Ortslagen  Barnin  Hof Barnin 26.12.2016 In der Gemeinde BÃ ¼low der Ort und Ortsteile  BÃ ¼low  Prestin  Runow 26.12.2016 In der Gemeinde Stadt Crivitz die Orte und Ortsteile  Augustenhof  Basthorst  Crivitz, Stadt  GÃ ¤debehn  Kladow  Muchelwitz  Bahnstrecke  Wessin  Badegow  Radepohl 26.12.2016 In der Gemeinde Demen der Ortsteil  Buerbeck 26.12.2016 In der Gemeinde Zapel der Ort und die Ortsteile  Zapel  Zapel-Hof  Zapel-Ausbau 26.12.2016 In der Gemeinde Friedrichsruhe die Ortsteile  Goldenbow  Ruthenbeck  Neu Ruthenbeck und Bahnhof 26.12.2016 In der Gemeinde ZÃ ¶lkow der Ort und die Ortsteile  Kladrum  ZÃ ¶lkow  GroÃ  Niendorf 26.12.2016 In der Gemeinde Dabel der Ort und die Ortsteile  Dabel  Turloff  Dabel-Woland 26.12.2016 In der Gemeinde Kobrow der Ort und die Ortsteile  Dessin  Kobrow I  Kobrow II  Stieten  Wamckow  Seehof  Hof SchÃ ¶nfeld 26.12.2016 In der Gemeinde Stadt Sternberg die Gebiete  Obere Seen und Wendfeld  Peeschen 26.12.2016 In der Gemeinde Stadt BrÃ ¼el die Ortsteile  Golchen  Alt Necheln  Neu Necheln 26.12.2016 In der Gemeinde Kuhlen-Wendorf der Ort und die Ortsteile  GustÃ ¤vel  Holzendorf  MÃ ¼sselmow  Weberin  Wendorf 26.12.2016 In der Gemeinde Weitendorf die Orsteile  JÃ ¼lchendorf  Kaarz  SchÃ ¶nlage 26.12.2016 Stadt UeckermÃ ¼nde 18.12.2016 to 26.12.2016 Gemeinde Grambin 18.12.2016 to 26.12.2016 In der Gemeinde Liepgarten der Ortsteil  Liepgarten 18.12.2016 to 26.12.2016 Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel 6.12.2016 to 14.12.2016 Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder 6.12.2016 to 14.12.2016 Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e 6.12.2016 to 14.12.2016 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  GroÃ  Karrendorf  Kowall 13.12.2016 to 21.12.2016 In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshof  GroÃ  Kieshof Ausbau  Klein Kieshof 13.12.2016 to 21.12.2016 In der Gemeinde Neuenkirchen der Ortsteil  Oldenhagen 13.12.2016 to 21.12.2016 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Karbow  Lodmannshagen 13.12.2016 to 21.12.2016 In der Gemeinde Kemnitz der Ortsteil  Rappenhagen 13.12.2016 to 21.12.2016 In der Gemeinde Katzow der Ortsteil  KÃ ¼hlenhagen 13.12.2016 to 21.12.2016 In der Gemeinde Kenz-KÃ ¼strow die Ortsteile  Dabitz  KÃ ¼strow  Zipke 11.12.2016 to 20.12.2016 Stadt Barth einschlieÃ lich Ortsteile  Tannenheim  GlÃ ¶witz ohne Ortsteil Planitz 11.12.2016 to 20.12.2016 In der Gemeinde Sundhagen der Ortsteil  Jager 13.12.2016 to 22.12.2016 In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 11.12.2016 to 22.12.2016 In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 11.12.2016 to 22.12.2016 In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 11.12.2016 to 22.12.2016 In der Gemeinde Demen der Ort und die Ortsteile  Demen  Kobande  Venzkow 18.12.2016 to 26.12.2016 In der Gemeinde Quedlinburg die Ortsteile  Quarmbeck  Bad Suderode  Gernrode 20.12.2016 to 29.12.2016 In der Gemeinde Ballenstedt der Ortsteil  Ortsteil Rieder 20.12.2016 to 29.12.2016 In der Gemeinde Thale die Ortsteile  Ortsteil Neinstedt  Ortsteil Stecklenberg 20.12.2016 to 29.12.2016 Landkreis Cloppenburg Von der Kreuzung B 401/B 72 in nÃ ¶rdlicher Richtung entlang der B 72 bis zur Kreisgrenze, von dort entlang der Kreisgrenze in Ã ¶stlicher und sÃ ¼dÃ ¶stlicher Richtung bis zur L 831 in Edewechterdamm, von dort entlang der L 831 (Altenoyther StraÃ e) in sÃ ¼dwestlicher Richtung bis zum Lahe-Ableiter, entlang diesem in nordwestlicher Richtung bis zum Buchweizendamm, entlang diesem weiter Ã ¼ber RingstraÃ e, Zum Kellerdamm, VitusstraÃ e, An der Mehrenkamper Schule, Mehrenkamper StraÃ e und Lindenweg bis zur K 297 (Schwaneburger StraÃ e), entlang dieser in nordwestlicher Richtung bis zur B 401 und entlang dieser in westlicher Richtung bis zum Ausgangspunkt Kreuzung B 401/B 72 24.12.2016 Landkreis Ammerland Schnittpunkt Kreisgrenze/Edamer StraÃ e, Edamer StraÃ e, HauptstraÃ e, Auf der Loge, Zur Loge, Lienenweg, Zur Tonkuhle, Burgfelder StraÃ e, Wischenweg, Querensteder StraÃ e, Langer Damm, An den FeldkÃ ¤mpen, Pollerweg, Ocholter StraÃ e, Westerstede StraÃ e, Steegenweg, Rostruper StraÃ e, RÃ ¼schendamm, Torsholter HauptstraÃ e, SÃ ¼dholter StraÃ e, Westersteder StraÃ e, Westerloyer StraÃ e, Strohen, In der Loge, BuernstraÃ e, Am Damm, Moorweg, Plackenweg, Ihausener StraÃ e, EibenstraÃ e, EichenstraÃ e, KlauhÃ ¶rner StraÃ e, Am Kanal, Aper StraÃ e, StahlwerkstraÃ e, Ginsterweg, Am Uhlenmeer, GrÃ ¼ner Weg, SÃ ¼dgeorgsfehner StraÃ e, Schmuggelpadd, Wasserzug Bitsche bzw. Kreisgrenze, HauptstraÃ e, entlang Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung bis zum Schnittpunkt Kreisgrenze/Edamer StraÃ e Das Beobachtungsgebiet umfasst alle an beiden StraÃ enseiten gelegenen Tierhaltungen 24.12.2016 Landkreis Leer Gemeinde Detern Anfang an der Kreisgrenze Cloppenburg-Leer auf der B72 HÃ ¶he Ubbehausen. In nÃ ¶rdlicher Richtung Ecke Borgsweg / Lieneweg  weiter in nÃ ¶rdlicher Richtung auf den Deelenweg . Diesem wieder folgend auf den Handwieserweg . Diesem nordÃ ¶stlich folgend auf die Barger StraÃ e  und weiter nÃ ¶rdlich auf die StraÃ e Am Barger SchÃ ¶pfswerkstief . Dieser Ã ¶stlich folgend, dann nÃ ¶rdlich auf die StraÃ e Fennen  weiter und dieser nÃ ¶rdlich folgend auf die StraÃ e Zur WassermÃ ¼hle . NÃ ¶rdlich Ã ¼ber die JÃ ¼mme dem Aper Tief folgend in HÃ ¶he des FranzÃ ¶sischer Weg  auf die OsterstraÃ e . Von dort Richtung Kreisgrenze zum Landkreis Ammerland und dieser weiter folgend zum Ausgangspunkt HÃ ¶he Ubbehausen 24.12.2016 (b) the following entry for France is inserted between the entry for Germany and the entry for Hungary: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les municipalitÃ ©s suivantes dans les dÃ ©partements du Tarn, du Tarn et Garonne et de l'Aveyron: SAINT-JEAN-DE-MARCEL, FRAUSSEILLES, MAILHOC, VERFEIL, MILHAVET, NOAILLES, ITZAC, SOUEL, MONTIRAT, CASTANET, TANUS, VINDRAC-ALAYRAC, LE GARRIC, DONNAZAC, SAINTE-CROIX, VAREN, MARNAVES, TONNAC, SAINT-ANDRE-DE-NAJAC, LIVERS-CAZELLES, LOUBERS, MONTROSIER, JOUQUEVIEL, NAJAC, ROSIERES, CAGNAC-LES-MINES, VILLENEUVE-SUR-VERE, VALDERIES, LABARTHE-BLEYS, PAMPELONNE, LES CABANNES, LAGUEPIE, TAIX, MILHARS, MOULARES, SAINT-CHRISTOPHE, MIRANDOL-BOURGNOUNAC, AMARENS, ROUSSAYROLLES, BLAYE-LES-MINES, LE RIOLS 2.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques et des Hautes PyrÃ ©nÃ ©es: LOUEY, PONTACQ, BARZUN, OSSUN, TARBES, LAGARDE, SERON, ESPOEY, JUILLAN, AZEREIX, AAST, LANNE, PINTAC, BORDERES-SUR-L'ECHEZ, ODOS, LUQUET, GAYAN, GARDERES, OURSBELILLE, SAUBOLE, PONSON-DESSUS, OROIX, TARASTEIX, LIVRON 2.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Lot-et-Garonne: VILLEBRAMAR, MONTAURIOL, DOUZAINS, SAINT-COLOMB-DE-LAUZUN, CANCON, BOURGOUGNAGUE, BEAUGAS, SERIGNAC-PEBOUDOU, TOURTRES, SAINT-PASTOUR, LAVERGNE, MOULINET, TOMBEBOEUF, COULX, MONTASTRUC, LAPERCHE, LOUGRATTE, CASTILLONNES, MONTIGNAC-DE-LAUZUN, LAUZUN, SAINT-MAURICE-DE-LESTAPEL 2.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements du Gers et des Hautes PyrÃ ©nÃ ©es: ARMOUS-ET-CAU, BASSOUES, AUX-AUSSAT, BLOUSSON-SERIAN, MARSEILLAN, LAGUIAN-MAZOUS, MALABAT, LAVERAET, TILLAC, SCIEURAC-ET-FLOURES, MONCLAR-SUR-LOSSE, SAINT-JUSTIN, SAUVETERRE, JUILLAC, MIELAN, CAZAUX-VILLECOMTAL, BARS, COURTIES, TOURDUN, SAINT-CHRISTAUD, AURIEBAT, POUYLEBON, SAINT-MAUR, SEMBOUES, MARCIAC, MONPARDIAC, RICOURT, TRONCENS, BUZON, LAAS, MASCARAS, LARRESSINGLE, MONTREAL, VALENCE-SUR-BAISE, GONDRIN, MANCIET, RAMOUZENS, LAGARDERE, LARROQUE-SUR-L'OSSE, ESPAS, NOULENS, CASSAIGNE, LANNEPAX, MAIGNAUT-TAUZIA, BASCOUS, FOURCES, REANS, CONDOM, BERAUT, COURRENSAN, CAZENEUVE, ROQUES, BRETAGNE-D'ARMAGNAC, CASTELNAU-D'AUZAN, LAGRAULET-DU-GERS, DEMU, MANSENCOME 2.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements du Tarn, du Tarn et Garonne et de l'Aveyron SAINT-BENOIT-DE-CARMAUX, TREVIEN, SAINT-MARCEL-CAMPES, ALMAYRAC, COMBEFA, MOUZIEYS-PANENS, SAINT-MARTIN-LAGUEPIE, CORDES-SUR-CIEL, VIRAC, SALLES, LACAPELLE-SEGALAR, CARMAUX, BOURNAZEL, SAINTE-GEMME, MONESTIES, LABASTIDE-GABAUSSE, LE SEGUR, LAPARROUQUIAL 2.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques et des Hautes PyrÃ ©nÃ ©es: GER et IBOS 2.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Lot-et-Garonne: MONBAHUS, MONVIEL, SEGALAS 2.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers: EAUZE, LAURAET, BEAUMONT, MOUCHAN, MONLEZUN et PALLANNE 2.1.2017 (c) the entries for Hungary and the Netherlands are replaced by the following: Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Az alÃ ¡bbi utak Ã ¡ltal behatÃ ¡rolt terÃ ¼let: Az 52-es Ã ºt az M5-52-es kecskemÃ ©ti csomÃ ³pontjÃ ¡tÃ ³l nyugat felÃ © az 52-es Ã ºt az 5301-es becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©lnyugat felÃ © 5301-es az 5309-es Ã ºt becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©l felÃ © Kiskunhalasig. KiskunhalastÃ ³l kelet felÃ © az 5408-as Ã ºton BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye hatÃ ¡rÃ ¡ig. Innen a megyehatÃ ¡rt kÃ ¶vetve Ã ©szakkeletre majd Ã ©szakra a 44-es Ã ºtig. A 44-es Ã ºton nyugatra az 52-M5 csatlakozÃ ¡si kiindulÃ ¡s pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, valamint a N46,540227, Ã ©s az E19,816115, Ã ©s az valamint az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 4.1.2017 Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3 km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1 km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 27.12.2016 to 4.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t Ã ©s Kiskunmajsa jÃ ¡rÃ ¡sÃ ¡nak az N46.682422 Ã ©s az E19.638406, Ã ©s az N46.685278 Ã ©s az E19.64, valamint az N46,689837 Ã ©s az E19,674396 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ Bugac (Bugac-AlsÃ ³monostor nÃ ©lkÃ ¼l) Ã ©s MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 24.12.2016 to 2.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalas Ã ©s JÃ ¡noshalma jÃ ¡rÃ ¡sainak, valamint CsongrÃ ¡d megye MÃ ³rahalom jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.268418 Ã ©s az E19.573609; valamint az N46.229847 Ã ©s a E19.619350 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶r Ã ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ BalotaszÃ ¡llÃ ¡s telepÃ ¼lÃ ©s teljes beÃ ©pÃ ­tett terÃ ¼lete 20.12.2016 BÃ ¡cs-Kiskun megye Kiskunhalas jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, N46.229847 Ã ©s az E19.619350 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes beÃ ©pÃ ­tett terÃ ¼lete 12.12.2016 to 20.12.2016 CsongrÃ ¡d megye MÃ ³rahalom, Kistelek Ã ©s Szeged jÃ ¡rÃ ¡sainak, Ã ©s BÃ ¡cs-Kiskun megye Kiskunmajsa jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.342763 Ã ©s az E19.886990, valamint az N46,3632 Ã ©s az E19,8754 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint a kÃ ¶vetkezÃ k Ã ¡ltal hatÃ ¡rolt terÃ ¼let: BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye nyugati hatÃ ¡rÃ ¡tÃ ³l dÃ ©lre az 5-Ã ¶s Ã ºt, majd Kistelek Ã ©s BalÃ ¡stya kÃ ¶zigazgatÃ ¡si hatÃ ¡ra az 5-Ã ¶s Ã ºtig, majd dÃ ©lre az 5-Ã ¶s Ã ºton az E68-as Ã ºtig, majd nyugatra az E68-as az E57-es Ã ºtig, majd az E75-Ã ¶s a dÃ ©lre a Magyar-szerb hatÃ ¡rig, majd kÃ ¶vetve a hatÃ ¡rt nyugatra, majd a BÃ ¡cs-Kiskun-CsongrÃ ¡d megyehatÃ ¡rt Ã ©szakketre 31.12.2016 CsongrÃ ¡d megye MÃ ³rahalom jÃ ¡rÃ ¡sÃ ¡nak az N46.342763 Ã ©s az E19.886990, valamint az N46,3632 Ã ©s az E19,8754 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 22.12.2016 to 31.12.2016 JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rton jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ©kÃ ©s megye Szarvas jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.8926211 Ã ©s az E20.367360, valamint az N46.896193 Ã ©s az E20.388287 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint BkÃ ©sszentandrÃ ¡s Ã ©s KunszentmÃ ¡rton telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 26.12.2016 JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rton jÃ ¡rÃ ¡sÃ ¡nak az N46.8926211 Ã ©s az E20.367360, valamint az N46.896193 Ã ©s az E20.388287 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Ã csÃ ¶d telepÃ ¼lÃ ©s teljes beÃ ©pÃ ­tett terÃ ¼lete 17.12.2016 to 26.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡za jÃ ¡rÃ ¡sÃ ¡nak az N46,665317 Ã ©s az E19,805388, Ã ©s az N46,794889 Ã ©s az E19,817377, valamint a 46,774805 Ã ©s az 19,795087 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 24.12.2016 to 2.1.2017 BÃ ¡cs-Kiskun megye Kiskunmajsa jÃ ¡rÃ ¡sÃ ¡nak az N46,597614 Ã ©s az E19,804221 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 22.12.2016 to 31.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡za Ã ©s KiskÃ rÃ ¶s jÃ ¡rÃ ¡sainak az N46,609325 Ã ©s az E19,471926; Ã ©s az N46,603027 Ã ©s az E19,478501; Ã ©s az N46,634476 Ã ©s az E19,527839 Ã ©s az N46,622625; Ã ©s az E19,537204 Ã ©s az N46,597614, valamint az E19,804221 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 22.12.2016 to 31.12.2016 BÃ ©kÃ ©s megye Sarkad jÃ ¡rÃ ¡sÃ ¡nak, valamint BÃ ©kÃ ©s megye BerettyÃ ³Ã ºjfalu jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,951822 Ã ©s az E21,603480 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 2.1.2017 BÃ ©kÃ ©s megye Sarkad jÃ ¡rÃ ¡sÃ ¡nak az N46,951822 Ã ©s az E21,603480 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 24.12.2016 to 2.1.2017 CsongrÃ ¡d megye Szentes jÃ ¡rÃ ¡sÃ ¡nak, valamint JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rton jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,682909,Ã ©s az E20,33426 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 3.1.2017 CsongrÃ ¡d megye Szentes jÃ ¡rÃ ¡sÃ ¡nak az N46,682909,Ã ©s az E20,33426 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 25.12.2016 to 3.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi, BÃ ©kÃ ©csabai Ã ©s Gyulai jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li,az N46,599129 Ã ©s az E21,02752, Ã ©s az N46,595641 Ã ©s az E21,028533, valamint az N46,54682222 Ã ©s az E20,8927 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi Ã ©s BÃ ©kÃ ©csabai jÃ ¡rÃ ¡sÃ ¡nak az N46,599129 Ã ©s az E21,02752, Ã ©s az N46,595641 Ã ©s az E21,028533, valamint az N46,54682222 Ã ©s az E20,8927 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 28.12.2016 to 6.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s Kiskunmajsai Ã ©s CsongrÃ ¡d megye Kisteleki Ã ©s CsongrÃ ¡di jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li az N46,544052 Ã ©s az E19,968252 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ Pusztaszer, Ã pusztaszer, TÃ ¶mÃ ¶rkÃ ©ny, Baks telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, Ã ©s Csanytelek kÃ ¶zigazgatÃ ¡si kÃ ¼lterÃ ¼letÃ ©nek az AlsÃ ³-fÃ cstorna vonalÃ ¡tÃ ³l dÃ ©lre esÃ  teljes terÃ ¼lete 4.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s CsongrÃ ¡d megye Kisteleki jÃ ¡rÃ ¡sÃ ¡nak az N46,544052 Ã ©s az E19,968252 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 26.12.2016 to 4.1.2017 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Biddinghuizen I  Vanaf Knardijk N302 in Harderwijk de N302 volgen in noordwestelijke richting tot aan de N305  Bij splitsing de N305 volgen in noordelijke richting tot aan N302  De N302 volgen tot Vleetweg  De Vleetweg volgen tot aan de Kuilweg  De kuilweg volgen tot aan de Rietweg  De Rietweg volgen in noordoostelijke richting tot aan de Larserringweg  De Larserringweg volgen in noordelijke richting tot de Zeeasterweg  De Zeeasterweg volgen in oostelijke richting tot aan Lisdoddepad  Lisdoddepad volgen in noordelijke richting tot aan de Dronterweg  De Dronterweg volgen in oostelijke richting tot aan de Biddingweg (N710)  De Biddingweg (N710) in noordelijke richting volgen tot aan de Elandweg  De Elandweg volgen in westelijke richting tot aan de Dronterringweg (N307)  Dronterringweg (N307) volgen in Zuidoostelijke overgaand in Hanzeweg tot aan Drontermeer(Water)  Drontermeer volgen in zuidelijke richting ter hoogte van Buitendijks  Buitendijks overgaand in Buitendijksweg overgaand in Groote Woldweg volgen tot aan Zwarteweg  De Zwarteweg in westelijke richting volgen tot aan de Mheneweg Noord  Mheneweg Noord volgen in zuidelijke richting tot aan de Zuiderzeestraatweg  Zuiderzeestraatweg in zuidwestelijke richting volgen tot aan de Feithenhofsweg  Feithenhofsweg volgen in zuidelijkerichting tot aan Bovenstraatweg  Bovenstraatweg in westelijke richting volgen tot aan Laanzichtsweg  Laanzichtsweg volgen in zuidelijke richting tot aan Bovendwarsweg  Bovendwarsweg volgen in westelijke richting tot aan de Eperweg (N309)  Eperweg (N309) volgen in zuidelijke richting tot aan autosnelweg A28 (E232)  A28 (E232) volgen in zuidwestelijke richting tot aan Harderwijkerweg (N303)  Harderwijkerweg(N303) volgen in zuidelijke richting tot aan Horsterweg  Horsterweg volgen in westelijke richting tot aan Oude Nijkerkerweg  Oude Nijkerkerweg overgaand in arendlaan volgen in zuidwestelijke richting tot aan Zandkampweg  Zandkampweg volgen in noordwestelijke richting tot aan Telgterengweg  Telgterengweg volgen in zuidwestelijke richting tot aan Bulderweg  Bulderweg volgen in westelijke richting tot aan Nijkerkerweg  Nijkerkerweg volgen in westelijke richting tot aan Riebroeksesteeg  Riebroekersteeg volgen in noordelijke/westelijke richting (doodlopend) overstekend A28 tot aan Nuldernauw (water)  Nuldernauw volgen in noordelijke richting overgaand in Wolderwijd (water) tot aan Knardijk (N302)  N302 volgen in Noordwestelijke richting tot aan N305 28.12.2016 Biddinghuizen I  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309)  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg (N708)  Bremerbergweg (N708) volgen in noodwestelijke richting overgaand in Oldebroekerweg tot aan Swifterweg (N710)  Swifterweg (N710)volgen in noordelijke richting tot aan Hoge Vaart (water) 19.12.2016 to 28.12.2016 Biddinghuizen II  Vanaf splitsing Newtonweg  N302 in Harderwijk de N302 volgen in noordwestelijke richting tot aan de N305  Bij splitsing de N305 volgen in noordelijke richting tot aan N302  De N302 volgen tot Vleetweg  De Vleetweg volgen tot aan de Kuilweg  De kuilweg volgen tot aan de Rietweg  De Rietweg volgen in noordoostelijke richting tot aan de Larserringweg  De Larserringweg volgen in noordelijke richting tot de Zeeasterweg  De Zeeasterweg volgen in oostelijke richting tot aan Lisdoddepad  Lisdoddepad volgen in noordelijke richting tot aan de Dronterweg  De Dronterweg volgen in oostelijke richting tot aan de Biddingweg (N710)  De Biddingweg (N710) in noordelijke richting volgen tot aan de Elandweg  De Elandweg volgen in oostelijke richting tot aan de Dronterringweg (N307)  Dronterringweg (N307) volgen in Zuidoostelijke overgaand in Hanzeweg tot aan Drontermeer(Water)  Drontermeer volgen in zuidelijke richting ter hoogte van Buitendijks  Buitendijks overgaand in Buitendijksweg overgaand in Groote Woldweg volgen tot aan Zwarteweg  De Zwarteweg in westelijke richting volgen tot aan de Mheneweg Noord  Mheneweg Noord volgen in zuidelijke richting tot aan de Zuiderzeestraatweg  Zuiderzeestraatweg in zuidwestelijke richting volgen tot aan de Feithenhofsweg  Feithenhofsweg volgen in zuidelijkerichting tot aan Bovenstraatweg  Bovenstraatweg in westelijke richting volgen tot aan Laanzichtsweg  Laanzichtsweg volgen in zuidelijke richting tot aan Bovendwarsweg  Bovendwarsweg volgen in westelijke richting tot aan de Eperweg (N309)  Eperweg (N309) volgen in zuidelijke richting tot aan autosnelweg A28 (E232)  A28 (E232) volgen in zuidwestelijke richting tot aan Ceintuurbaan (N302)  Ceintuurbaan (N302) overgaand in Knardijk (N302) volgen in noordelijke richting tot aan splitsing Newtonweg  N302 in Harderwijk 31.12.2016 Biddinghuizen II  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olsterweg.  Olsterweg volgen in zuidwestelijke richting tot aan Olderbroekerweg N709.  Olderbroekerweg N709 volgen in zuidoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer.  Veluwemeer volgen in zuidwestelijke richting tot aan Strandgaperweg.  Strandgaperweg volgen in noodwestelijke vervolgens in oostelijke richting en vervolgens weer in noordwestelijke richting tot aan Mosseltocht.  Van Mosseltocht in noordwestelijke richting over betonpad tot aan Mosselweg.  Mosselweg overstekend via betonpad tot aan Kokkeltocht  Van Kokkeltocht in noordwestelijke richting via betonpad tot aan Kokkelweg  Van Kokkelweg via betonpad in noodwestelijke richting tot aan Hoge vaart (water)  Hoge Vaart volgen in noordoostelijke richting tot aan Swifterweg (N710) 23.12.2016 to 31.12.2016 Biddinghuizen III  Vanaf brug Biddingweg(N710) Lage vaart, Biddingweg volgen in noordelijke richting tot aan Elandweg  Elandweg volgen in oostelijke richting tot aan Dronterringweg (N307)  Dronterringweg (N307) volgen in zuidoostelijke richting tot aan Rendieerweg  Rendierweg volgen in noordoostelijke richting tot aan Swiftervaart(water)  Swiftervaart volgen in oostelijke richting tot aan Lage vaart  Lage vaart volgen in noordelijke richting tot aan Ketelmeer(water)  Ketelmeer volgen in zuidoostelijke overgaand in Vossemeer overgaand in Drontermeer volgen ter hoogte van Geldersesluis  Geldersesluis volgen in oostelijke richting tot aan Buitendijks  Buitendijks volgen in zuidoostelijke richting overgaand in Groote Woldweg tot aan Naalderweg  Naalderweg volgen in oostelijke richting tot aan Kleine Woldweg  Kleine Woldweg volgen in zuidelijke richting tot aan Zwarteweg  Zwarteweg volgen in oostelijke richting overgaand in Wittensteinse Allee tot aan Oosterweg  Oosterweg volgen in zuidelijke richting tot aan Zuiderzeestraatweg (N308)  Zuiderzeestraatweg volgen in westelijke richting tot aan Mheneweg Zuid  Mheneweg Zuid in zuidelijke richting overgaand in Bongersweg overgaand in Ottenweg tot aan A28  A28 volgen in zuidwestelijke richting tot aan N302)  N302 volgen in noordelijke richting overgaand in Knardijk (N302) overgaand in Ganzenweg tot aan Futenweg  Futenweg volgen in oostelijke richting tot aan Larserweg (N302)  Larserweg (N302) volgen in noordelijke richting Zeebiesweg  Zeebiesweg volgen in oostelijke richting tot aan Larserringweg  Larserringweg volgen in noordelijke richting tot aan Lisdoddeweg  Lisdoddeweg volgen in oostelijke richting tot aan Wiertocht  Wiertocht volgen in noordelijke richting tot aan Dronterweg  Dronterweg volgen in oostelijke richting tot aan Biddingweg (N710) 1.1.2017 Biddinghuizen III  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olstertocht  Olstertocht volgen in noordoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg  Oldebroekerweg volgen in noordwestelijke richting tot aan Baan  Baan volgen in westelijke richting overgaand in Swifterweg (N710)  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (Water) 24.12.2016 to 1.1.2017 (d) the following entry for Poland is inserted between the entry for Austria and the entry for Sweden: Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Obszar obejmujÃ cy:  Miasto GorzÃ ³w Wielkopolski z wyÃ Ã czeniem czÃÃ ci naleÃ ¼Ã cej do obszaru zapowietrzonego;  Na terenie powiatu gorzowskiego:  w gminie Santok caÃ y obszar miejscowoÃ ci: WawrÃ ³w, Janczewo, GÃ ³rki, Gralewo, Santok, Stare Polichno, CzechÃ ³w;  w gminie Deszczno caÃ y obszar miejscowoÃ ci: Osiedle PoznaÃ skie, Ciecierzyce, Borek, Brzozowiec, KieÃ pin, Bolemin, Krasowiec, PrÃ docin, BiaÃ obÃ ocie, Ã agodzin, Ulim, Niwica, DzierÃ ¼Ã ³w, DziersÃ awice, PÃ onica, Orzelec, KoszÃcin;  w gminie Bogdaniec caÃ y obszar miejscowoÃ ci: Jasiniec, JeÃ ¼yki, JeÃ ¼e, Wieprzyce;  Na terenie powiatu miÃdzyrzeckiego:  w gminie Skwierzyna caÃ y obszar miejscowoÃ ci: Trzebiszewo, Murzynowo, Murzynowo-Ã omno, Dobrojewo, GoÃ cinowo, GoÃ cinowo Kol., Osetnica;  w gminie Bledzew obszar na pÃ ³Ã noc od drogi K-24. 3.1.2017 Obszar ograniczony: 1) od pÃ ³Ã nocy i wschodu: W Gorzowie Wielkopolskim od skrzyÃ ¼owania ulicy Siedlickiej i StraÃ ¼ackiej, przez skrzyÃ ¼owanie ulic Ã wietlanej z ulicÃ KasztanowÃ do przeciÃcia prostopadle rÃ ³wnolegÃ ych ulic Olchowej i Nowej w Osiedlu PoznaÃ skim, nastÃpnie przeciÃcia na wschodzie ulicy Brzozowej i dalej w kierunku poÃ udniowym do przeciÃcia z szosÃ E 65 wychodzÃ cÃ z Deszczna na Brzozowiec w odlegÃ oÃ ci 3 km od Deszczna. 2) od poÃ udnia: Od przeciÃcia z drogÃ E 65 w kierunku poÃ udniowym na miejscowoÃ Ã  Glinik obejmujÃ c od poÃ udnia caÃ oÃ Ã  tej miejscowoÃ ci. NastÃpnie w kierunku zachodnim do przeciÃcia z szosÃ z miejscowoÃ ci Maszewo do miejscowoÃ ci Krasowiec w odlegÃ oÃ ci 3 km od Maszewa. 3) od zachodu: Od przeciÃcia drogi z Maszewa do Krasowca dalej w kierunku pÃ ³Ã nocnym obejmujÃ c od zachodu miejscowoÃ Ã  Karnin, w kierunku Gorzowa Wielkopolskiego. przecinajÃ c drogÃ krajowÃ S 3, do skrzyÃ ¼owania ulicy Siedlickiej i StraÃ ¼ackiej w Gorzowie Wielkopolskim. Obszar obejmuje nastÃpujÃ ce miejscowoÃ ci:  GorzÃ ³w Wielkopolski w czÃÃ ci poÃ oÃ ¼onej na poÃ udnie od rzeki Warty, w obrÃbie ulic: Siedlickiej, StraÃ ¼ackiej, Ã wietlanej, Nowej, Brzozowej, SkwierzyÃ skiej, Wietrznej i ulic je Ã Ã czÃ cych;  W gminie Deszczno miejscowoÃ ci: Karnin, Deszczno, Maszewo, Glinik. 26.12.2016 to 3.1.2017